DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claim 12 have overcome the previous rejection.
Newly added claims 22-24 are rejected as explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (“Microfabricated Gas Chromatograph for Rapid, Trace-Level Determination of Gas-Phase Explosive Marker Compounds”, Analytical Chemistry, v. 86, pp. 655-663 plus supplemental information, 2014; hereinafter “Collin”, see previously attached) in view of .

Regarding claim 22, Collin discloses a method of analyzing at least one chemical compound in a gas mix (abstract), the method comprising the steps of in a first gas flow path directing flow of a first gas mix through a trap to concentrate a quantity of a chemical compound (p. 656 column 1, last paragraph, “a stainless-steel tube packed with a dual-adsorbent bed that serves as a selective high-volume sampler” along with p. 656, column 2, first full paragraph, “sampling mini-pump (Pump 1) would draw an air sample through the pretrap and the manifold-mounted sampler to capture the marker compounds and the fraction of potential interfering air contaminants within a volatility range similar to that of the markers”) in a second gas flow path directing flow of a second gas mix through a filter (p. 656, top of column 2, “adsorbent-packed scrubbers are used to clean the ambient-air carrier gas used during focusing and analysis”)Attorney Docket No. 047162-5215-O1USU.S. Patent Application No. 16/950,439 directing the flow of the filtered second gas mix through the trap in a direction opposite of the first gas mix flow, thereby releasing a quantity of the concentrated chemical compound into the flow of second gas mix (p. 656, column 2, first full paragraph, “Pump 1 would push scrubbed ambient air in the opposite direction through the sampler as it is resistively heated to desorb and transfer the captured vapors”) and analyzing at least a quantity of the released concentrated chemical compound in the flow of second gas mix  (figure 1:CR array, p. 656, column 1, first full paragraph, “detection with the MPN-coated CR array, which produces a response pattern for each eluting compound”).
Collin is silent to wherein the pressure of the flow of the second gas mix is reduced prior to analyzing the quantity of concentrated chemical compound.  
In the same field of endeavor, Finlay teaches a method of analyzing a fluid wherein the pressure fluid is reduced prior to analyzing the quantity of concentrated chemical compound (¶ [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce the pressure of the second gas mix in Collin’s method prior to analyzing the quantity of concentrated chemical compound as taught by Finlay for the purpose of controlling pressure to the chromatography column (¶ [0009]).

Regarding claim 23, Collin discloses a method of analyzing at least one chemical compound in a gas mix (abstract), the method comprising the steps of in a first gas flow path concentrating a quantity of a chemical compound from a flow of a first gas mix (p. 656 column 1, last paragraph, “a stainless-steel tube packed with a dual-adsorbent bed that serves as a selective high-volume sampler” along with p. 656, column 2, first full paragraph, “sampling mini-pump (Pump 1) would draw an air sample through the pretrap and the manifold-mounted sampler to capture the marker compounds and the fraction of potential interfering air contaminants within a volatility range similar to that of the markers”), in a second gas flow path filtering a flow of a second gas mix (p. 656, top of column 2, “adsorbent-packed scrubbers are used to clean the ambient-air carrier gas used during focusing and analysis”)Attorney Docket No. 047162-5215-O1USU.S. Patent Application No. 16/950,439, releasing the quantity of concentrated chemical compound into the flow of the filtered second gas mix (p. 656, column 2, first full paragraph, “Pump 1 would push scrubbed ambient air in the opposite direction through the sampler as it is resistively heated to desorb and transfer the captured vapors”) and analyzing the quantity of concentrated chemical compound (figure 1:CR array, p. 656, column 1, first full paragraph, “detection with the MPN-coated CR array, which produces a response pattern for each eluting compound”). 
Collin is silent to wherein the pressure of the flow of the second gas mix is reduced prior to analyzing the quantity of concentrated chemical compound.  
In the same field of endeavor, Finlay teaches a method of analyzing a fluid wherein the pressure fluid is reduced prior to analyzing the quantity of concentrated chemical compound (¶ [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce the pressure of the second gas mix in Collin’s method prior to analyzing the quantity of concentrated chemical compound as taught by Finlay for the purpose of controlling pressure to the chromatography column (¶ [0009]).

Allowable Subject Matter
Claims 12-21, 24, and 25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, none of the prior art alone or in combination neither discloses nor renders obvious a method as claimed comprising the step of in the second flow path, directing the flow of filtered second gas mix through a constrictor to produce a low-pressure flow of second gas mix to the trap in combination with the remaining claim limitations.
Finlay (used in the rejection of claims 22 and 23) and O’Brien (USPN 8,347,688) both teach using a constrictor to reduce the pressure of the gas before either entering the column or being analyzed but not prior to entering the trap to releasee the first gas mix.  The configuration of the restrictor upstream of the trap is taught by Gianchandani (US 2021/0096111, see ¶¶ [0039]-[0042]) however that reference is not available as prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863